





lll123118exhibit1050logo.gif [lll123118exhibit1050logo.gif]
November 5, 2018
Mr. Christopher E. Kubasik
c/o L3 Technologies, Inc.
600 Third Ave.
New York, NY 10016
Dear Chris:
This letter memorializes our recent discussions regarding the terms of your
employment with L3 Technologies, Inc. (“L3”) following the completion of the
merger (the “Merger”) contemplated by the Agreement and Plan of Merger among L3,
Harris Corporation (“Harris”) and Leopard Merger Sub Inc., dated as of October
12, 2018 (the “Merger Agreement”). References in this letter to the “Company”
will be deemed to refer to L3 before the Closing and to the Combined Company (as
defined in the Merger Agreement) after the Closing. Except as modified herein,
the terms of the L3 Technologies, Inc. Amended and Restated Change in Control
Severance Plan, as amended and restated through July 25, 2018 (the “CIC Plan”),
will remain in full force and effect. Capitalized terms not defined herein have
the meanings ascribed to them in the Merger Agreement. In the event that (i)
your employment with the Company terminates for any reason prior to the Closing
Date or (ii) the Merger Agreement is terminated prior to the closing of the
Merger, this letter will automatically terminate and be of no further force or
effect and neither of the parties will have any obligations hereunder. This
agreement supersedes in its entirety the letter agreement and the Term Sheet
attached thereto, dated October 12, 2018, between you and L3.
1.
Position.

For the period commencing on the Closing Date and ending on the second
anniversary of the Closing Date, or if earlier, the date when William Brown
ceases to serve as the Chief Executive Officer of the Company for any reason
(the “Initial Period”), you will serve as the President and Chief Operating
Officer of the Company and report directly to the Chief Executive Officer of the
Company; provided that your performance evaluation shall be conducted by the
independent members of the Company’s Board of Directors (the “Board”).
Commencing on the Closing Date, you will also serve as the Vice Chairman of the
Board. During the Initial Period, (i) you will be responsible for oversight of
operational functions and the presidents of each operating segment,


1



--------------------------------------------------------------------------------







business development, supply chain, manufacturing and other operating functions
will report directly to you and (ii) you and the Chief Executive Officer will
(x) establish and co-chair an integration steering committee to be composed of
executives and other employees to be mutually selected by you and the Chief
Executive Officer of the Company and (y) have joint responsibility for
overseeing the officer of the Company that is responsible for leading the
integration process of the businesses of Harris and L3 following the Closing
Date.
Commencing immediately after the Initial Period, you will become the Chief
Executive Officer of the Company and you will continue to serve as President of
the Company and Vice Chairman of the Board and report directly to the Board. As
President and Chief Executive Officer, your duties and responsibilities will be
determined by the Board in good faith in consultation with you and will be
consistent with your position.
On the third anniversary of the Closing Date, you will also assume the position
of Chairman of the Board.
2.
Compensation.

During the Protection Period (as defined below), your annual base salary will be
$1,450,000, your target annual cash bonus award will be $2,500,000, the target
value of your annual long-term incentive awards will be $10,250,000 and in no
case will your annual base salary, annual bonus target, annual bonus payment,
target value of your annual long-term incentive award or annual long-term
incentive award be less than that paid or granted by the Company to William
Brown (assuming you remain employed for the full fiscal year in respect of which
such bonus or award is earned). To the extent that normal annual compensation
review cycles occur prior to Closing, the Company may (but is not required to)
adjust your compensation elements to amounts not exceeding the contemplated
levels in the preceding sentence.
Notwithstanding the foregoing, the Compensation Committee of the Board (the
“Compensation Committee”) will retain discretion to increase, but not decrease,
the amount of your annual base salary, annual bonus target, annual bonus
payment, target value of your annual long-term incentive award and your annual
long-term incentive award at any time during the Protection Period, provided
that any adjustment applied to such amounts will be equally applied to William
Brown’s annual base salary, annual bonus target, annual bonus payment, target
value of his annual long-term incentive award and his annual long-term incentive
award, as applicable. Commencing January 1, 2020, you will be eligible for
benefits and perquisites at levels no less favorable than those provided to
William Brown.
No later than 30 days following the Closing Date (or, if that date occurs within
a “quiet period” under the Company’s equity grant policy, the first trading date
following the end of such “quiet period”), you will receive a one-time
integration award comprised of (i) performance stock units with a target value
of $2,500,000 (the “Integration PSUs”) and (ii) performance-based non-qualified
stock options with a grant date value of $5,000,000 and a 10-year term (the
“Integration Options” and collectively, with the Integration PSUs, the
“Integration Award”). Both components of the Integration Award will be subject
to three-year cliff-vesting, provided, that if the continued service condition
applicable to William Brown’s Integration Award is deemed satisfied upon his


2



--------------------------------------------------------------------------------







retirement on the third anniversary of the Closing Date, the continued service
condition applicable to your Integration Award will also be deemed satisfied at
that time. The Integration PSUs will be subject to a 0 to 2 times target payout
for the achievement of cost synergy goals from the Closing Date through December
31, 2021 and a separate 0.5 to 2 times modifier of any such earned payouts for
achievement of a cumulative earnings per share goal over the same period, in
each case as established by the Compensation Committee in good faith in
consultation with you and communicated to you at the time of grant. The actual
earned value of the Integration PSUs will be determined by the Compensation
Committee based on its assessment of the achievement of the applicable
performance objectives. The Integration PSUs will accrue dividends in an amount
equal to the cash dividends or other distributions, if any, which are paid
during the performance period and will be paid upon settlement of the earned
Integration PSUs. The Integration Options will be subject to a
performance-vesting condition such that the award will vest and become
exercisable only if 80% of the cost synergy goal is achieved. The Integration
Award will be in addition to the long-term incentive award opportunity in the
preceding paragraphs and the Integration Award will be on terms and conditions
determined by the Compensation Committee that are the same as the equity-based
integration awards granted to other senior executives of the Company generally.
You will receive a cash payment of up to $1,250,000 to be utilized for any
relocation-related expenses incurred by you within three years following the
Closing Date as determined by you, with gross-up of any amounts taxed as
ordinary income (the “Relocation Payments”). To the extent permitted under the
Merger Agreement and the Disclosure Letter thereunder, the Company may
accelerate the Relocation Payments into December 2018, subject to your
obligation to repay the after-tax value of such amounts to the Company in the
event the Closing does not occur, or to the extent that you fail to incur such
expenses within three years following the Closing Date.
3.
Termination of Employment.

You will continue to be covered by the CIC Plan with a “Severance Multiple” (as
defined under the CIC Plan) of three and with other benefit levels as provided
under the CIC Plan, with the protection period during which you will be
considered an “Eligible Employee” as defined in the CIC Plan (in the event your
employment is terminated by the Company other than for “Cause” or you terminate
employment for “Good Reason,” as these terms are defined under the CIC Plan and
modified by this letter) extended until the fourth anniversary of the Closing
Date (the “Protection Period”).
If, during the first two years following the Closing Date, your employment is
terminated by the Company other than for Cause or you terminate employment for
Good Reason, a portion of the Integration Award (one-third of the Integration
Award if the date of termination occurs during the first year following the
Closing Date and two-thirds of the Integration Award if the date of termination
occurs during the second year following the Closing Date) will remain
outstanding and eligible to vest (with the remaining portion forfeited) for the
remainder of the applicable performance period based on the attainment of the
applicable performance goals and option exercisability for the life of the award
for any Integration Options that satisfy the performance-vesting condition.
If, during the third year following the Closing Date, your employment is
terminated by the Company other than for Cause or you terminate employment for
Good Reason, the Integration


3



--------------------------------------------------------------------------------







Award will remain outstanding and eligible to vest for the remainder of the
applicable performance period based on the greater of target performance and
actual attainment of the applicable performance goals, with the Integration
Options being exercisable for the life of the award.
If, during the Protection Period, your employment is terminated by the Company
other than for Cause or you terminate employment for Good Reason, you will be
entitled to the following treatment of your outstanding equity-based awards
other than the Integration Award:
A.
each stock option will become fully vested and exercisable immediately prior to
the termination of your employment, and each option (whether it became vested
immediately prior to termination or was previously vested) will remain
exercisable for the life of the award;

B.
each restricted stock unit shall become fully vested and promptly issuable for
one share of the Company’s common stock pursuant to its terms; and

C.
each performance share unit or performance restricted stock unit will remain
outstanding and (A) if your termination occurs prior to the end of the
applicable performance period, the units will remain outstanding and eligible to
vest for the remainder of the applicable performance period based on the
attainment of the applicable performance goals (and any requirement for you to
remain employed will be waived); and (B) if your termination occurs after the
end of the applicable performance period and there is a requirement for you to
remain employed for a subsequent vesting period, such requirement shall be
waived and the number of shares earned with respect to such performance period
shall become fully vested.

Release Requirement
All separation payments and benefits in this Paragraph 3 will be subject to your
execution and non-revocation of a release of claims in favor of the Company and
its affiliates, consistent in substance with the releases of claims used at the
time by the Company in connection with separations of senior corporate
executives. The Company shall deliver to you the form of release of claims
within five business days of the date of your termination. For avoidance of
doubt, such release of claims shall be limited to a release of claims arising in
connection with your employment or service (or the termination thereof) and such
release of claims shall not include any restrictive covenants or otherwise
impose any additional obligations on you following your termination (other than
as set forth in the CIC Plan, as modified by this letter).
4.
Acknowledgments.

You acknowledge and agree that you will not have “Good Reason” under the CIC
Plan solely as a result of (i) your contemplated relocation to Florida, (ii) any
across the board changes in employee benefits (as long as your benefits are the
same as those provided to William Brown) or (iii) the Closing of the Merger, the
assignment to the Chief Executive Officer of the duties and responsibilities
specified in Section 4.1(f) of the Merger Agreement or your transition to the
role of Vice-Chairman of the Board, President and Chief Operating Officer of the
Company at Closing, and subsequently to the roles of President and Chief
Executive Officer of the Company and Chairman


4



--------------------------------------------------------------------------------







of the Board at times contemplated as described above. Such waiver of your “Good
Reason” rights will be negated if your transition to the various positions
described in this letter does not occur as and when agreed.
For the avoidance of doubt, you shall retain the right to terminate your
employment with the Company for “Good Reason” under the CIC Plan for the
duration of the Protection Period other than as specified above. Additionally,
the following shall also constitute “Good Reason” triggers under the CIC Plan:
(a) the Company’s failure to promote you to your contemplated new roles upon and
following Closing as described in this letter and in the Merger Agreement; (b)
the failure of William Brown to permanently cease serving as an officer,
employee and member of the Board on or prior to the third anniversary of the
Closing Date or (c) the Company’s material breach of this letter (which remains
uncured within 15 days following your notice to the Company thereof).
In addition, the definition of “Cause” contained in the CIC Plan will include as
a clause thereof, “an independent third-party investigator mutually agreed to by
you and the Company determines that you have engaged in an act of personal
misconduct that (1) is a willful and substantial violation of the Company’s
Corporate Policy on Equal Employment Opportunity, Anti-Harassment and
Non-Retaliation (or any successors thereto) and there is a material risk that
such action could cause meaningful harm to the Company (reputationally or
otherwise) or (2) gives rise to a material risk of meaningful harm to the
Company (reputationally or otherwise) under federal or applicable state law for
discrimination or sexual harassment to subordinate employees”. The Company will
not be able to terminate you for “Cause” based on the new provision described in
this paragraph unless and until the Company has delivered to you a copy of a
resolution duly adopted by three-quarters of the entire Board at a meeting of
the Board called and held for such purpose (after 30 days’ notice to you and an
opportunity for you, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board an event set forth in this
new provision has occurred and specifying the particulars thereof in detail. The
Company must notify you of the event constituting Cause under this provision
within 90 days following the Company’s knowledge of its existence or such event
shall not constitute Cause hereunder.
Further, you agree that if the Board reasonably believes that facts exist that
may justify a termination of your employment for “Cause” under the CIC Plan, the
Board retains the right to place you on a paid leave of absence for up to 10
calendar days pending its investigation of your conduct and the Board’s decision
to place you on paid leave will not constitute grounds for you to terminate your
employment for “Good Reason” under the CIC Plan; provided, that nothing shall
alter the Company’s obligations under this letter or the CIC Plan, as
applicable, and you shall continue to vest in any outstanding equity awards and
other benefits during such period of paid leave.
You acknowledge and agree that Exhibit A of the CIC Plan (Confidentiality and
Non-Competition Restrictive Covenants) is hereby modified with respect to you to
provide that the period of time after termination of your employment set forth
in Section II of such Exhibit A as to which the non-competition and
non-solicitation covenants will apply as a condition of your right to receive
severance benefits under the CIC Plan will be extended to 24 months following
your termination


5



--------------------------------------------------------------------------------







of employment with the Company. All other provisions of such Exhibit A will
remain in full force and effect with respect to you.
5.
Miscellaneous.

This letter will be governed and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws principles thereof;
provided that all matters relating to your non-competition and non-solicitation
covenants under Exhibit A of the CIC Plan (as modified in this letter) will be
governed and construed in accordance with the laws of the State of Florida. This
letter may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The invalidity or unenforceability of any provision of this
letter will not affect the validity or enforceability of any other provision
hereof, and this letter will be construed as if such invalid or unenforceable
provision were omitted (but only to the extent that such provision cannot be
appropriately reformed or modified). Upon the expiration or other termination of
this letter, the respective rights and obligations of the parties hereto will
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this letter. This letter may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Prior to the Closing
Date the parties agree not to amend this letter without the consent of Harris.
Following the Closing Date, the parties agree that this letter may be assigned
to and assumed by the Combined Company.
[Signature Page Follows]


6



--------------------------------------------------------------------------------










We thank you for your past service and are looking forward to your continued
leadership.
                    
 
Sincerely,
 
L3 TECHNOLOGIES, INC.
 
 
 
By: /s/ Thomas A. Corcoran        
Name:    Thomas A. Corcoran
Title:    Director and Compensation Committee Member









I agree with and accept the terms and conditions of this letter:






/s/ Christopher E. Kubasik            
Name: Christopher E. Kubasik
Date: 5 November 2018



